Citation Nr: 1534747	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  10-26 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a recurrent lumbar spine disorder to include trauma residuals, degenerative disc disease, and degenerative joint disease.  

2.  Entitlement to an initial compensable disability evaluation for the Veteran's right hip degenerative joint disease and bone graft residuals, to include entitlement to a separate compensable disability evaluation.  

3.  Entitlement to an initial compensable disability evaluation for the Veteran's right (minor) hand laceration residuals with reduced grip strength, to include entitlement to a separate compensable disability evaluation.  

4.  Entitlement to an initial compensable disability evaluation for the Veteran's left (major) third (middle) finger laceration residuals with loss of feeling, to include entitlement to a separate compensable disability evaluation.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from February 1991 to December 1996 with the Army and from November 2000 to March 2006 with the Navy.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Montgomery, Alabama, Regional Office which, in pertinent part, established service connection for right hip degenerative joint disease and bone graft residuals; assigned a noncompensable evaluation for that disability; and effectuated the award as of June 16, 2008.  In October 2009, the Montgomery, Alabama, Regional Office, in pertinent part, established service connection for both right (minor) hand laceration residuals with reduced grip strength and left (major) third (middle) finger laceration residuals with loss of feeling; assigned noncompensable evaluations for those disabilities; effectuated the awards as of June 16, 2008; and denied service connection for lumbar spine degenerative disc disease.  

The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the service connection issue on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

Lumbar Spine Disorder

The Veteran asserts that service connection for lumbar spine degenerative disc disease is warranted as he was treated for the claimed disorder in 1994 at the Ft. Stewart, Georgia, Army medical facility during his period of active service with the Army.  In a January 2011 written statement, the Veteran related that he had been diagnosed with and treated for "a slip disk or DDD L2, L3 ... in 1994 at [the] 24th Medical Support Bn. Ft. Stewart, GA."  

A March 2009 VA Formal Finding on the Unavailability of Service Records indicates that service treatment records associated with the Veteran's period of active service with the Army were unavailable.  The Veteran's naval service treatment records reflect that he complained of chronic low back pain.  A March 2006 Report of Medical History states that the Veteran presented a history of "frequent back pain since MVA Jun 1994 - US Army."  On contemporaneous physical evaluation, the Veteran was diagnosed with chronic low back pain.  

Clinical documentation associated with the cited in-service spinal treatment at the Fort Stewart, Georgia, Army medical facility is not of record.  When a veteran identifies clinical treatment associated with specific military facilities, VA has a duty to either undertake an exhaustive record search or explain why such action is not justified.  Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992).  

The Veteran was afforded an August 2009 VA spine examination.  The examination report states that the Veteran complained of recurrent low back pain since a 1994 motor vehicle accident.  Contemporaneous X-ray studies of the lumbar spine revealed "multilevel lumbar disc space narrowing worst at L3-4 and L4-5 where small anterior and posterior osteophytes are present."  The Veteran was diagnosed with "lumbar spine strain with degenerative changes (osteophytes)."  The examining VA nurse-practitioner opined that "the condition/disability ... lumbar spine condition is less likely as not (less than 50/50 probability) caused by or the result of military service" as "[t]his examiner could not locate any medical documentation to substantiate the Veteran's claims of back or wrist conditions at (sic) occurred during service."  The examiner failed to note the naval treatment records reflecting the Veteran's history of chronic low back pain following a 1994 motor vehicle accident.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given the deficiencies noted in the August 2009 VA spine examination report, the Board finds that further VA examination is required to adequately resolve the issues raised by the instant appeal.  

VA clinical documentation dated after 2009 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  



Right Hip, Right Hand, and Left Third Finger Disabilities

The Veteran asserts that his right hip, right hand, and left third finger disabilities are progressive in nature and are manifested by both symptomatic scarring and neurological impairment.  In his July 2015 Written Brief Presentation, the accredited representative stated that the Veteran was last afforded VA examinations which addressed his right hip, right hand, and left third finger disabilities in 2009.  He contends that the examinations of record do not accurately reflect the degree of impairment associated with the Veteran's service-connected disabilities and requests that the Veteran's appeal be remanded to the AOJ so that the Veteran may be afforded further VA evaluation.  

The Veteran was last afforded a VA examination which addressed his right hip, right hand, and left third finger disabilities in September 2009.  Therefore, the Board finds that further VA examination is necessary to accurate assess the current disability pictures associated with the Veteran's right hip, right hand, and left third finger disorders.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Record Center (NPRC) and/or the appropriate service entity and request that a search be made of the records of both the Army's 24th Medical Support Battalion and the Ft. Stewart, Georgia, Army medical facility for the year 1994 for any entries pertaining to the Veteran.  If no records are located, a written statement to that effect should be incorporated into the record.  

2.  Contact the Veteran and request that he provide information as to all treatment of his claimed recurrent lumbar spine disorder and his service-connected right hip, right hand, and left third finger disabilities after 2009, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  

3.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after 2009.  

4.  Schedule the Veteran for a VA spine examination conducted in order to determine the nature and etiology of his claimed recurrent lumbar spine disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.   

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified lumbar spine disorder had its onset during active service; is related to the Veteran's reported in-service 1994 motor vehicle accident, his other in-service motor vehicle accidents and/or his documented in-service chronic low back pain; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

5.  Schedule the Veteran for a VA hip evaluation in order to determine the nature and severity of his right hip degenerative joint disease and bone graft residuals.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should advance an opinion as to the impact of the Veteran's right hip degenerative joint disease and bone graft residuals upon his vocational pursuits.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

6.  Schedule the Veteran for a VA hand evaluation in order to determine the nature and severity of his right hand laceration residuals and left third finger laceration residuals.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should advance an opinion as to the impact of the Veteran's right hand laceration residuals and left third finger laceration residuals upon his vocational pursuits.   

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  
7.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

